
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 952
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. McKeon (for
			 himself and Mr. Cantor) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a recipient of the Congressional Medal of Honor should be
		  permitted, at all times on the recipient’s property, to properly display the
		  Flag of the United States of America.
	
	
		Whereas the Congressional Medal of Honor is the highest
			 award for valor in action against an enemy force that a member of the Armed
			 Forces may receive and recognizes a member’s conspicuous gallantry and
			 intrepidity above and beyond the call of duty;
		Whereas only 3,446 members of the Armed Forces have been
			 awarded the Congressional Medal of Honor;
		Whereas there are only 92 recipients of the Congressional
			 Medal of Honor who are still living;
		Whereas the Flag of the United States of America
			 represents a living country and is itself considered a living thing;
		Whereas section 6(d) of title 4, United States Code,
			 states that The flag should be displayed on all days, especially on New
			 Year's Day, January 1; Inauguration Day, January 20; Martin Luther King Jr.'s
			 birthday, third Monday in January; Lincoln's Birthday, February 12;
			 Washington's Birthday, third Monday in February; Easter Sunday (variable);
			 Mother's Day, second Sunday in May; Armed Forces Day, third Saturday in May;
			 Memorial Day (half-staff until noon), the last Monday in May; Flag Day, June
			 14; Fathers Day, third Sunday in June; Independence Day, July 4; National
			 Korean War Veterans Armistice Day, July 27; Labor Day, first Monday in
			 September; Constitution Day, September 17; Columbus Day, second Monday in
			 October; Navy Day, October 27; Veterans Day, November 11; Thanksgiving Day,
			 fourth Thursday in November; Christmas Day, December 25; and such other days as
			 may be proclaimed by the President of the United States; the birthdays of
			 States (date of admission); and on State holidays.;
		Whereas Colonel Van T. Barfoot (Army, Retired) of
			 Richmond, Virginia, is a recipient of the Congressional Medal of Honor and is
			 now 90 years old;
		Whereas Colonel Van Barfoot was ordered to remove a
			 flagpole from his lawn after flying the Flag of the United States of America;
			 and
		Whereas, on December 1, 2009, Colonel Van Barfoot was
			 given notice of possible legal action against him because of his refusal to
			 remove the flagpole: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that a recipient of the Congressional Medal of Honor should be
			 permitted, at all times on the recipient’s property, to properly display the
			 Flag of the United States of America.
		
